Citation Nr: 0026440	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  99-06 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1984, and from November 1987 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, in June 1998, that denied service connection 
for tinnitus.  A notice of disagreement was received in June 
1998.  A statement of the case was issued in June 1998.  A 
substantive appeal was received from the veteran in March 
1999.  A hearing was scheduled before the Board for September 
20, 2000, but the veteran failed to appear for that hearing.

The Board also notes that the veteran's March 1999 
substantive appeal as to the issue of tinnitus was considered 
to be a notice of disagreement as to the June 1998 RO 
decision denying the veteran's claim of entitlement to an 
increased rating for his service connected hearing loss, 
currently rated at a noncompensable level.  As such, the 
veteran was issued with a statement of the case as to the 
hearing loss issue in November 1999.  Since the veteran has 
not submitted a substantive appeal as to this issue, it is 
not currently before the Board on appeal.  See 38 U.S.C.A. 
§ 7105 (West 1991).  


FINDING OF FACT

The evidence sufficiently demonstrates that the veteran has 
tinnitus attributable to service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, his tinnitus resulted from his service on active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (1999).





REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim for entitlement to service connection for tinnitus is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy 
v. Derwinski,
1 Vet. App. 78 (1990).  The Board is satisfied that all 
relevant facts regarding this claim have been properly 
developed to the extent indicated by law and that no further 
assistance to the veteran is required to comply with the duty 
to assist.  Id.

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty. 38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (1999).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Initially, the Board notes that the medical evidence of 
record demonstrates that the veteran currently suffers from 
tinnitus.  The evidence for this comes from the report of a 
January 1998 VA examination, at which time the veteran 
indicated that he had a constant bilateral high pitched 
ringing in his ears.

The veteran and his representative contend that tinnitus is 
the result of noise exposure in service.  Specifically, the 
veteran points to his duties as a truck driver and 
parachutist, which he alleges exposed him to loud noises for 
prolonged periods, thus causing the acoustic trauma which 
caused his tinnitus.  The veteran's DD-214 indicates that he 
served as a truck driver as well as a parachutist while in 
service.  Service medical records dated in March 1992 also 
indicate that the veteran had routine exposure to hazardous 
noise levels as a truck driver and parachutist.

The veteran's service medical records (SMRs) make no mention 
of the veteran ever being treated for tinnitus.  In fact, an 
audiological evaluation in March 1992 was negative for 
tinnitus.  However, the veteran is currently service 
connected for bilateral hearing loss, and the history related 
by the veteran during two post-service audiology 
examinations, as well as the findings noted, tends to 
indicate that tinnitus was incurred in service.  38 C.F.R. 
§ 3.303(d).  A November 1997 VA audiology consultation 
recorded the veteran's history of decreased hearing since 
approximately 1984 and further noted the veteran's report of 
constant tinnitus in both ears.  Noise exposure during 
service was also noted.  Moreover, at the time of the January 
1998 VA audiology examination which noted constant bilateral 
high pitched ringing, the examiner noted that the veteran was 
unsure of the onset date of tinnitus but that there was a 
positive history of noise exposure during the veteran's 
military service.  

Taking into account all the relevant evidence, the Board 
concludes that there is sufficient evidence to find that, 
with resolution of reasonable doubt in the veteran's favor, 
the veteran's tinnitus is proximately related to his active 
service.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for tinnitus is granted.  



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals



 

